Exhibit 10.2

BINDING MEMORANDUM OF UNDERSTANDING

THIS BINDING MEMORANDUM OF UNDERSTANDING (“MOU”) is made as of September 26,
2016, by and between RAIT Financial Trust, a Maryland real estate investment
trust (the “Company”) and Scott F. Schaeffer (the “Executive”).

R E C I T A L S:

WHEREAS, the Company intends to enter into that certain Securities and Asset
Purchase Agreement (the “Purchase Agreement”) by and among the Company, RAIT
TRS, LLC, Jupiter Communities, LLC, the RAIT Selling Stockholders (as defined
therein), Independence Realty Trust, Inc. and Independence Realty Operating
Partnership, LP;

WHEREAS, pursuant to the transactions contemplated by the Purchase Agreement,
the Executive will resign from his positions as Chief Executive Officer (“CEO”)
and a member of the Board of Trustees of the Company; and

WHEREAS, the Company and the Executive desire to memorialize the terms under
which the Executive will resign from such positions.

NOW, THEREFORE, for consideration recognized by each party and intending to be
bound by the terms hereof, the Company and the Executive agree as follows:

1. Recitals. The foregoing recitals are incorporated into this MOU as if
separately restated herein.

2. Severance Terms.

a) On the Second Closing Date (as defined in the Purchase Agreement):

(1) Executive shall resign from his position as CEO and from the Board of
Trustees of the Company.

(2) Executive shall enter into a consultancy agreement with the Company for a
term of one year. Under the terms of such consultancy agreement, Executive shall
receive consulting fees in an amount equal to $375,000.

b) On a date to be determined by the Company, but not after the later to occur
of the Second Closing Date or February 1, 2017, Executive shall receive a Share
Award (as defined in the RAIT Financial Trust 2012 Incentive Award Plan (the
“Plan”)) under the Plan of 150,000 restricted shares of the Company’s common
shares of beneficial interest (the “Award”). The Award may be granted as two
separate awards. To the extent the Award is granted in multiple awards, the
amount of shares granted in each award shall be determined at the sole
discretion of the Company. In no event shall the number of shares granted exceed
150,000 in the aggregate. Fifty percent (50%) of the shares granted pursuant to
the Award



--------------------------------------------------------------------------------

shall vest six (6) months after the date of grant. The remaining fifty percent
(50%) of the shares granted pursuant to the Award shall vest on the one year
anniversary of the date of grant. The Award is subject to the terms and
conditions of the Plan, as they be may be amended from time to time.

c) On a date to be determined by the Company, but not after the later to occur
of the Second Closing Date or February 1, 2017, Executive shall receive a cash
payment in the amount of $500,000 (the “Cash Payment”).

d) All equity awards previously granted to Executive and equity awards to be
granted to Executive as performance compensation for 2016, pending the
completion of 2016, if any, shall neither terminate nor accelerate but shall be
governed by the applicable vesting schedule.

e) Executive’s annual cash bonus and any other award granted to Executive under
the Plan as compensation for performance during 2016, if any, shall be
determined by the Board of Trustees of the Company in accordance with the agreed
upon 2016 incentive compensation plan and awarded to Executive in a manner
consistent with past practices for determining and awarding such bonuses or
awards.

f) Executive acknowledges and agrees that the terms set forth in this MOU
supersede any other terms, agreements or understandings between the parties with
respect to the subject matter set forth herein, including the terms set forth in
the Executive’s existing employment agreement (the “Employment Agreement”). In
consideration of the terms set forth in this MOU, upon his resignation:

(1) Executive shall release any and all rights he may have with respect to any
and all awards that have been granted or that will be granted to him under the
Plan;

(2) Executive shall release any and all rights he may have under the Employment
Agreement, including but not limited to those set forth in Section 2.1(c) of the
Employment Agreement; and

(3) Executive shall sign a release of claims (the “Release”) releasing the
Company from all obligations under the Employment Agreement and from any and all
claims against the Company and all related parties with respect to all matters
arising out of Executive’s employment by the Company, or the termination
thereof. The Release shall also exclude any claims relating to any right
Executive may have to payments pursuant to this MOU, any claim for workers’
compensation benefits and any rights Executive may have to indemnification or
directors’ and officers’ liability insurance under the Company’s bylaws or
charter, any indemnification agreement to which Executive is a party or
beneficiary or applicable law, as a result of having served as an officer,
director or employee of the Company or any of its affiliates.

 

2



--------------------------------------------------------------------------------

3. General Provisions.

a) The obligations of the parties set forth in this MOU are contingent upon the
consummation of the transactions contemplated by the Purchase Agreement. In the
event the Second Closing (as defined in the Purchase Agreement) does not occur,
this MOU shall be null and void.

b) This MOU shall be governed by and construed in accordance with the laws of
the United States and of the Commonwealth of Pennsylvania. Any dispute arising
out of or relating to this MOU, or the breach, termination or validity thereof,
will be submitted by the parties to arbitration under the commercial rules then
in effect for the American Arbitration Association except as provided in this
Section. Such arbitration shall be conducted in Philadelphia, Pennsylvania. All
proceedings will be held in English and a record transcribed in English will be
prepared. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof.

c) Neither party may assign its rights under this MOU except as agreed by the
parties in writing.

d) This MOU may be amended or supplemented only by a writing that is signed by
duly authorized representatives of both parties.

e) If any part of this MOU is found invalid or unenforceable, that part will be
amended to achieve as nearly as possible the same economic effect as the
original provision and the remainder of this MOU will remain in full force.

f) This MOU constitutes the entire agreement between the parties relating to
this subject matter and supersedes all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto agree to the terms of this MOU and have
executed the same as of the date first written above.

 

RAIT FINANCIAL TRUST,

a Maryland real estate investment trust

By:

 

/s/ Scott Davidson

Title:

 

President

/s/ Scott F. Schaeffer

Scott F. Schaeffer

[Signature Page to Schaeffer MOU]